SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1061
CA 12-00594
PRESENT: SCUDDER, P.J., SMITH, FAHEY, AND LINDLEY, JJ.


IN THE MATTER OF FRANK A. SEDITA, III AND
ERIE COUNTY DISTRICT ATTORNEY’S OFFICE,
PETITIONERS-APPELLANTS,

                    V                             MEMORANDUM AND ORDER

MARK A. SACHA, RESPONDENT-RESPONDENT.


HODGSON RUSS LLP, BUFFALO (JOSHUA FEINSTEIN OF COUNSEL), FOR
PETITIONERS-APPELLANTS.

CHAMBERLAIN D’AMANDA OPPENHEIMER & GREENFIELD, LLP, ROCHESTER (MATTHEW
J. FUSCO OF COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Mark H.
Dadd, A.J.), entered September 6, 2011. The order “denied” the
petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Although petitioners appeal from an order that
purportedly “denied” their petition, they concede in their brief that
Supreme Court “effectively granted the relief requested in the
Verified Petition” and seek only to have certain language stricken
from the order. Where, as here, the appealing parties have by their
own concession “obtained the full relief sought, [they have] no
grounds for appeal . . . This is so even where [they] disagree[] with
the particular findings, rationale or the opinion supporting the order
. . . , or where [they] failed to prevail on all the issues that had
been raised” (Parochial Bus Sys. v Board of Educ. of City of N.Y., 60
NY2d 539, 545). “Merely because the order appealed from contains
language or reasoning that a party deems adverse to its interests does
not furnish a basis for standing to take an appeal” (Cholowsky v
Civiletti, 69 AD3d 110, 116 [internal quotation marks omitted]). We
therefore agree with respondent that this appeal must be dismissed
(see CPLR 5511).

     We note that we have not addressed petitioners’ remaining
contentions inasmuch as those contentions are raised for the first
time in their reply brief and thus are not properly before this Court
(see generally Matter of State of New York v Zimmer [appeal No. 4], 63
                                 -2-                         1061
                                                        CA 12-00594

AD3d 1563, 1564; Turner v Canale, 15 AD3d 960, 961, lv denied 5 NY3d
702).




Entered:   October 5, 2012                     Frances E. Cafarell
                                               Clerk of the Court